DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronak Patel on February 17, 2022.
The application has been amended as follows: 
Claim 10, line 12, replace the phrase “the gas inlet is configured” with the phrase “the gas inlets are configured”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 are allowable over the prior art of record because the prior art of record does not teach the claimed combination including a process shield disposed in the interior volume and having an upper portion surrounding the target and a lower portion surrounding the substrate support, the upper portion having an inner diameter that is greater than an outer diameter of the target to define a gap between the process shield and the target, wherein the gap has an open first end and a closed second end opposite the first end, and wherein the gap has a line of sight to the substrate support; and a gas inlet to provide a gas to the interior volume through the gap or across 
Claims 10-16 are allowable over the prior art of record because the prior art of record does not teach the claimed combination including a process shield surrounding the target and spaced apart from the target to define a gap between the process shield and the target; a plurality of gas inlets disposed between the substrate support and the lid to provide a gas to the interior volume through the gap from a location vertically above a front opening of the gap or across the front opening of the gap proximate the target, and wherein the gas inlet is configured to substantially prevent particles from within the process chamber from entering the gap during use, wherein the plurality of gas inlets are equidistantly angularly spaced from each other, and wherein a gas flow path in the interior volume extends through a gap between the lower portion of the process shield and the substrate support.
	Claims 17-20 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including wherein a process shield is disposed in the
interior volume about a target such that an outer sidewall of the target and an inner
surface of the process shield define a gap having an open first end and a closed second
end opposite the first end, and wherein the gap has a line of sight to a substrate
support; and injecting a gas within the process chamber through the gap via a first gas inlet
disposed in a top surface of the process shield vertically above a front opening of the

a first gas inlet disposed below the target and configured to direct the gas horizontally
inward or inward and upward across the front opening of the gap proximate the target,
and wherein the first gas inlet is configured to substantially prevent particles from the
interior volume from entering the gap.
	The closest prior art of record to Brown et al. (U.S. PGPUB. 2006/0073283) fails to teach the positional configurations of the gas inlet or inlets as claimed with respect to the gap and the shield and the inlet or inlets configured to substantially prevent particles from the interior volume from entering the gap.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
February 17, 2022